 FARAH MFG. CO.Farah Manufacturing Company,Inc. and Amalgamat-ed Clothing Workers of America,AFL-CIO,South-west Regional Joint Board.Case 23-CA-4389June14, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSOn January 30, 1973, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, the General Counsel, theCharging Party, and the Respondent filed exceptionsand supporting briefs and Respondent additionallyfiled a brief in answer to the General Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge 2 and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Farah Manufacturing Com-pany, Inc., Victoria, Texas, its officers, agents, succes-sors, and assigns, shall take the action set forth in saidrecommended Order.1The General Counsel has excepted to certain credibility findings madeby the AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F.2d 362 (C.A 3, 1951)We have carefully examinedthe record and find no basis for reversing his findings2Chairman Miller would not find on this record that Respondent had nolegitimate interest in photographing the pickets and therefore dissents fromthe 8(axl) finding based thereon.DECISIONSTATEMENT OF THE CASEJAMESM. FITZPATRICK, Administrative Law Judge: Thisproceedingunder Section10(b) of the National Labor Rela-tionsAct, as amended (herein calledthe Act),was initiatedby charges filed June 6, 1972' (and amended July 17), by1All dateshereinare 1972,unless otherwise noted173Amalgamated Clothing Workers of America, AFL-CIO,Southwest Regional Joint Board (herein called Union orCharging Party), against Farah Manufacturing Company,Inc. (herein called Respondent or Company).Based onthese charges a complaint issued July 20 (and was amendedAugust 28 and again amended at the hearing herein)alleg-ing thatRespondent had engaged in a number of indepen-dent violations of Section 8(a)(1) of the Act. Theseallegationsincluded interrogation about union activity,banning prounion solicitation during nonworking time,threats of discharge for supporting the Union, promotingdistribution of procompany badges, and photographing ofpicket line activity. The complaint also alleged that Respon-dent had discriminatorily discharged 24 employees on theunion organizingcommittee in violation of Section8(a)(1)and (3) of the Act. It also alleges that shortly after thesedischarges nine other employees engaged in an unfair laborpractice strike. In answering, Respondent admitted certainallegationsbut it denied the independent violations of Sec-tion 8(a)(1) and the discharge of the 24 employees. Concern-ing the allegedunfair labor practice strike, Respondentadmits the nine went on strike, but denies it was an unfairlabor practice strike, and further contends that the allega-tions concerning the strike are not relevant to any conductalleged to be an unfair labor practice.As set out hereinafter, I conclude that Respondent violat-ed Section8(a)(1) by interrogating employees about unionactivities; instructing an employee not to solicit other em-ployees to support the Union even though all were on theirbreaktime; threatening employees with discharge if theybecame union supporters; on one occasionsoliciting anemployee to wear a so-called "happy badge" favoring theCompany in relation to the Union; and by photographingpicket line activities. I conclude Respondent did not violateSection 8(a)(1) by making available a supply of "happybadges" to employees desiring them, nor Section 8(a)(1) and(3) in that it neither discharged the employees on the unionsupporting committee nor said they were discharged.These issues were tried before me at Victoria, Texas, onSeptember 19 through 22, 1972.Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the parties, I makethe following:FINDINGS OF FACTITHE EMPLOYERINVOLVEDRespondent is a Texas corporation having its principaloffice at El Paso, Texas. It is engaged in the manufactureand distribution of men's and boy's pants, and operatesplants manufacturing these products at El Paso, San Anto-nio, and Victoria, Texas, and Las Cruces and Albuquerque,New Mexico. Respondent annually sells and ships its prod-ucts valued in excess of $50,000 from its Texas plants direct-ly to customers outside Texas, and it is engaged incommerce within the meaning of the Act. The present mat-ter involves the Victoria plant where Respondent employsabout 400 employees.204 NLRB No. 31 174DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDAND ITS FARAH CAMPAIGNThe Union is an organization which admits to member-ship employees engaged in the manufacture of men's cloth-ing, including employees of the Respondent. It is a labororganization within the meaning of the Act.In 1969, long before the events in this case which tookplace at Respondent's Victoria plant, the Union launchedcontinuing organizing campaigns at Respondent's otherplants. During 1972 the continuing campaign at these otherplants involved some concerted work stoppages by employ-ees. Imake no finding as to the reasons for these workstoppages. The first of these beginning March 6 was a shortstoppage at one of the plants in El Paso. Beginning in Maya series of longer stoppages involving larger numbers ofemployees commenced. On May 3, a work stoppage, whichthe Union claims was precipitated by company unfair laborpractices, commenced at the San Antonio plants and wascontinuing at the time of the hearing herein. On May 9,another work stoppage commenced in four of the five plantsin El Paso and a few days later spread to the fifth El Pasoplant. A week or 10 days after that a work stoppage beganat the plant in Las Cruces, New Mexico, and around thesame time at the plant in Albuquerque. In each of thesework stoppages some, but not all, of the employees at theparticular plant joined in the work stoppage. With the ex-ception of the Albuquerque plant, all plants have continuedto operate. The record indicates that prior to the eventsinvolved in this case about 2,000 employees out of a totalcomplement of 9,500 have joined the work stoppages.Around May 10, representatives of the Union began or-ganizing at Victoria. This took the form of handbilling out-side Respondent's plant, solicitation of employee signatureson union authorization cards, and small meetings of em-ployees during nonworking hours. The principal unionadherent among Victoria employees was Daniel Delgado.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Alleged Interference,Restraint,and Coercion1.The conduct of Plant Manager TaylorThe complaint alleges,and the answer denies,that on orabout May 24,Respondent's plant manager,Robert Taylor,interrogated employees about their union activities and alsotold employees they could not solicit other employees tosupport the Union even though they all were on their break-time.Daniel Delgado,the principal in-plant organizer at Victo-ria,was employed as a bundle boy and an inspector begin-ning October 1971 until May 31,1972. In his work he movedabout the plant and had the opportunity to talk with manyemployees.Delgado,called by the General Counsel,testi-fied that about a week before his last day of work (whichwould make it around May 24)Taylor approached himwhile he was working and asked him about a rumor that hewas working for the Union and was going to lead a walkout.Delgado replied he knew nothing about it.Taylor then saidokay and left.In response to an inquiry from Respondent's counsel asto whether the above testimony of Delgado was offered insupport of any 8(a)(1) allegation in the complaint,the Gen-eral Counsel's counsel indicated on the record that it wasnot. Later in the hearing Respondent called Taylor to testifybut he was not examined on this subject.In the circum-stances I conclude that the record does not sustain the alle-gation that the Respondent in the person of Taylor violatedSection 8(a)(1) of the Act on or about May 24 by interrogat-ing employees about their union activities.Delgado also testified without contradiction that in anadditional conversation around the same time Taylorwarned him about talking about the Union to employees on"their time."Delgado explained to him that he had not beenbothering employees or talking about the Union "on theirtime," but that he had discussed the Union with other em-ployees "on my break time." Taylor thenstated that he didnot want Delgado"bothering the people anymore,just toleave the people alone."Delgado replied that he would betalking with employees"on their break time,and . . . wouldnot bother nobody whiletheywere working."The foregoingisambiguous in that it is not clear whether Taylor wasreferring to breaktime or working time or both.All employ-ees take their break at the same time. Although Delgadosaid he only organized during nonworking time, other evi-dence in the record establishes,and I find,that he alsoorganized during working time.Taking the reported conver-sation as a whole,it appears that Delgado understood Tay-lor to be referring to working time when he [Delgado]demurred that his union discussions had been"on my breaktime."But even so,Taylor's words were not free of ambigui-ty and Delgado could reasonably have understood that hewas generally banning talk about the Union between Delga-do and other employees. The risks of such ambiguity are onthe employer.Farah ManufacturingCompany,187 NLRB601, enfd.450 F.2d 942(C.A. 5, 1971).Accordingly, I findthat on or about May 24,Respondent by Taylor violatedSection 8(a)(1) of the Act by telling Delgado he could notsolicit other employees to support the Union during break-time.Delgado also testified without contradiction about a fur-ther conversationwith Taylor in which Taylorbroached thesubject of the union activity at Respondent's facilities in ElPaso. Delgado placed the conversation"two weeks prior"without indicating prior to what.In his words Taylor said,". . . if I was involved with the Union that I was fightinga lost cause and for me not to get involved because it wouldjust get me in trouble."It is not entirely clear thatTaylor'swords were in the form of a question.It is clear,however,that he approached Delgado.Delgado's description of theconversation warrants the inferencethat Taylor's purposewas not only to dissuade him from union activity if he wereinvolved in it, but also to elicit from Delgado some indica-tion as to whether or not he was involved with the Union.I find,therefore,that the conversation occurred and that itamounted to an interrogation and a threat. ConsideringTaylor's supervisory position,the fact that the conversationapparently occurred in the plant, and the existence of anongoing widespread dispute between the Company and the FARAH MFG. CO.Union at other facilities and the possibility that the disputemight spread to and involve employees at the Victoria plant,I find that Taylorwas unlawfully interfering with employeeSection 7 rights andtherebyviolated Section 8(a)(1) of theAct.2.The conduct of Porfirio GranadoThe complaint alleges, and the answer denies, that onabout May 26, a supervisor named Porfirio Granado inter-rogated employees about their union sympathies and de-siresand threatened them with discharge if they becamesupporters of the Union, and that Respondent thereby vio-lated Section 8(a)(1) of the Act.The record shows that throughout the events involved inthis proceeding Granado(sometimesfamilarily referred toas Pilo) was Respondent's production supervisor at the Vic-toria plant. In support of the above allegation the GeneralCounsel offered the testimony of employee Elvia Reyes tothe effect that about a week prior to May 31 Granadoapproached her at her work station and asked her what shethought about the Union. When she replied that her fatherhad told her to do what she thought was right, Granado toldher not to get involved, that the Union was not going to winand if she liked her job not to get involved.The testimony of Elvia Reyes is uncontradicted. In thecircumstances I find that on about May 26 Respondent inthe person of Granado questioned her about what shethought of the Union and in effect threatened that unioninvolvement could cost her her job. I further find that thisconduct violated Section 8(a)(l) of the Act.3.The happy badgesThe complaint as amended at the hearing alleges, andRespondent denies, that on or about May 30 Respondent"permitted, encouraged and ratified" the distributionamong employees of buttons bearing legends favorable tothe Company in relation to supporters of the Union, therebyforcing employees to openly express their positions regard-ing the Union; that also on May 30, Granado solicitedemployees to wear such buttons; and that this conduct vio-lated Section 8(a)(1) of the Act.In connection with the union campaign at its other plantsRespondent had obtained a supply of promotional buttonsor badges indicating employee satisfaction with their em-ployment by Respondent. These were commonly called"happy badges." One such, received in evidence and typicalof others used, is a small white card, bearing a red circulararea with the legend "Yes! I'm satisfied at Farah-Thosewho are not are outside." The entire badge is enclosed inplastic with a pin on the back for affixing to the clothing.About the beginning of the last week in May, at a timewhen union organizing had already begun at Victoria, theVictoria plant received a supply of happy badges for usethere. They were placed in a box in the front office near awindow opening into the front corridor of the plant wherethey were available for employees, both supervisors andnonsupervisors, to pick up and use. The General Counselcontends that employees obtaining happy badges were re-quired to sign for them. However, I find to the contrary.175,While thereis someevidence that a paper tablet or a pam-phlet may have been near the box containing the badges,thereis nodirect evidence that any employee was requiredto signor in fact did sign, other than testimony of Delgadothat he saw others pick up and sign for them. But he did notidentify who these were. As indicated elsewhere herein, Del-gado was an unreliable witness. On the other hand, thetestimony of some who obtained badges indicates that theydid notsign. In any case, the existence of a paper near thesupply of badges where recipients could sign cannot be saidto have forced the employees to a choice between Companyand Union.At Victoria employees actually began using the happybadges about Monday, May 29. Some supervisors worethem. Some rank-and-file employees wore them. One issuein thecase isthe extent to which Respondent permitted,encouraged, and ratified their distribution. By making themavailable to employees in a box in the office where anyonewho wanted one could come and get it, Respondent plainly"permitted" their distribution. The fact thatsomesupervi-sors wore them was some "encouragement" to rank-and-fileemployees to also use themOnly two other items of evidence are relied on by theGeneral Counsel to support the allegation that the happybadges violated Section 8(a)(1). Both of these instances oc-curred on Tuesday, May 30. In one incident an employee,while working, asked Taylor if the Company was going tobung in any more happy badges. He replied that they prob-ably would get some more. General Counsel does not con-tend that this comment in itself violated Section 8(a)(1) buthe claims that it is evident that Respondent permitted, en-couraged, and ratified the use of the happy badges andthereby violated Section 8(a)(1).In the other incident, according to the uncontradictedtestimony of Elvia Reyes, Granado asked Elvia Reyes whileshe was working why she did not have a happy badge. Shereplied she did not want one. He then volunteered to get herone.When she declined his offer, he insisted. However, shestilldeclined.He then asked her why, and she indicatedbecauseshe felt the wages were too low.Granado's conduct plainly was coercive interference withthe Section 7 rights of Elvia Reyes in that it was an interro-gation as wellas an application of pressure by a supervisorupon an employee in a work situation to openly express herviews regarding the Union. Accordingly, I find that on thatoccasion Respondent violated Section 8(a)(1) of the Act.Other than that one occasion, all Respondent did regard-ing the happy badges, so far as this record shows, was tomake them available and to allow their use by any employ-ee,whether rank-and-file or supervisor. The complaint al-legeseven this was a violation of Section 8(a)(1) because itforced employees to make an open choice between theCompany and and the Union. Clearly the legend on thebadge offered in evidence reveals a preference by those whowore it for the Company as against the Union. An employerwho pressures employees to such a choice commits an un-fair labor practice.Garland Knitting Mills of Beaufort, SouthCarolina, Inc.,170 NLRB 821, enfd. in pert. part 414 F.2d1214, fn. 4 (C.A.D.C., 1969). The question here is whetherRespondent pressured any employee other than Elvia Reyesto make that choice when all it did was provide a supply of 176DECISIONSOF NATIONALLABOR RELATIONS BOARDbadges at a central location. I find it did not. The conclusionof the Board inGarlandis based on the finding there thatsupervisors distributed tags to assembled employees therebyobserving who accepted or rejected them. The facts here donot reach that far. Accordingly, a finding of a violation isunwarranted because the coercive element is absent.4.The picturetakingThe complaint alleges, and the answer denies, that onMay 31 and during June Respondent photographed em-ployees while they were picketing and handbilling in frontof its plant and that this conduct violated Section 8(a)(1) ofthe Act.There is no substantial factual dispute about the picture-taking. Prior to May 31 Respondent's management learnedthat the Union, in connection with its campaign at otherplants, had also distributed leaflets at Victoria. Respondentinstructed its management at Victoria in the event picketingoccurred there to take photographs of (a) any pickets ifmore than two were within 50 feet of each other or ofcompany property or of the entrance to the plant (on thetheory that such would be contrary to state law and theevidence thereof should be preserved), (b) the legend on anypicket signs used, (c) any violent conduct or interferencewith ingress or egress to the plant, and (d) any strangers onthe scene in order to later establish union responsibility forthe activities.Kenneth Carr, Respondent's labor relationscounsel, testified that the purpose of Respondent's picture-taking was to provide information to Respondent's attor-neys to determine whether state law was being violated andto document any illegal activity. Respecting the photo-graphing of leafleting he testified that Respondent's pur-pose was to identify who was distributing leaflets and toestablish union responsibility in the event of illegal conduct,the theory being that state law forbade distribution of mate-riallymisleading leaflets.Evidence in the record establishes that representatives ofRespondent took pictures on May 31, June 1, June 6, July11, and August 17. The photographs show both picketingand handbilling (including employees approaching thehandbillers)and in some instances employees as well asnonemployees in the vicinity. In a few instances the subjectsof the photograph posed. None of the photographs depictviolence or interference with ingress to, or egress from, theplant.On some occasions photographs were also taken by theUnion. Specifically, on June 1 and 6 Luis Chacon, on behalfof the Union, photographed employees with a supervisor inthe vicinity of the picketing.Respondent contends that its photography did not inter-fere with employee rights and that, moreover, it was entitledto gather evidence. It further urges that it was entitled totake pictures because the Union was taking pictures.As to the latter point the record indicates that the Uniontook relatively few photographs while the Company took agreat many (about 110). But in any case, considering thatno violence or obstruction in fact occurred, I find "that therepeated photography, aside from the few posed . . . pic-ture, . . . was reasonably calculated to coerce and restrainstriking employees by creating a fear among them that therecord of their concerted activities might be used for somefuture reprisal against them, and that Respondent therebyviolated their rights guaranteed by Section 7 of the Act, inviolation of Section 8(a)(1) of the Act."Russell SportswearCorporation,197 NLRB 1116. Similarly, I find that the pho-tographing of the distribution of handbills, including thosewho were handing them out and those who were receivingthem or might be receiving them, was unlawful. Uncontra-dicted testimony in the record indicates that prior to suchpicturetaking incidents nonstriking employees were accept-ing union leaflets but as soon as the photography began,such employees would turn away and not accept the leaflets.Ideem it unnecessary to make a finding as to whatRespondent's purpose actually was in taking the photo-graphs. Even if its purpose was gathering of evidence as aprecautionary measure, the picturetaking was unwarrantedunder the Act absent the actual occurrence of violent orcoercive conduct.Russell Sportswear Corporation, supra;cf.Cavalier Division of Seaburg Corporation,192 NLRB 290;Radio Industries, Inc.,101NLRB 912, 914, 925.It is also unnecessary to decide here whether Respondentwould have been justified in engaging in a photographingduel with the Union by responding to widespread unionphotography with its own picturetaking. That clearly wasnot the case here. The minor amount of union picturetakingshown in the record does not warrant an inference that thecontext of employee activity was in any way affected.Respondent's reliance upon union picturetaking as aground for justifying its own photography is misplaced.B. The Alleged Discrimination1.The issuesThe complaint alleges that on May 31 Respondent dis-charged, and has since failed and refused to reinstate, 24employees because of their union or concerted activities.Respondent admits the 24 employees involved ceased work-ing at that time, but denies they were discharged or that theyhave been denied reinstatement. Respondent claims theywalked out and were not discharged or denied reinstate-ment because of their union activities or their concertedactivities.Essentially the issue is a credibility conflict be-tween groups of witnesses called by the opposing parties.2.The meeting in the officeThere is no dispute that on Wednesday, May 31, duringthe 9:30 morning coffeebreak a group of employees sup-porting the Union, with Daniel Delgado as their spokes-man, confronted Plant Manager Taylor in the office nearthe front of the plant. Respondent denies that all 24 individ-2The 24 employees alleged to have been discharged are Sylvia Castallena-da, Eustolia Castillo, Luis Chacon, Daniel Delgado, Jenoveva Flores, DeliaFonseca,Beatrice Garcia, Felix Garcia, Oraha Garcia,Sue Gonzales, SusieGonzales, Dora Gonzales Guzman,Steven Guzman, Angelita Gutierrez,Maria Jacquez, Mary Alice Meza, Isabel Moreno,Carlota Mungia, RosieOlguin, Ester Pena, Susie Perez,Elvia Reyes, Erminia Reyes, and GloriaReyes.Of these the following I I were not called as witnesses. Chacon,Fonseca, Beatric Garcia, Susie Gonzales, Steven Guzman,Jacquez, Meza,Moreno, Mungia, and Pena and Erminia Reyes FARAH MFG. CO.uals named in the complaint in fact participated in thatgroup action.No one was really sure who was in the group.No one counted them.The record contains some evidencethat each of the named individuals was present in the officeduring that meeting.The presence in the office of GloriaReyes,Erminia Reyes,Mary Jacques,and Carlota Mungiadepends on the testimony of Gloria Reyes, the only one ofthese who testified.As indicated hereinafter,I do not credither account of what transpired in the meeting.Other per-suasive evidence indicates at least she and Erminia Reyeswere in the hallway rather than in the office.All in all I findthe evidence insufficient to establish that these four were inthe office. I find the others were.There is no dispute regarding what transpired during thefirst part of the meeting in the office.As the bell rang forthe 9:30 break,employees began moving toward the office.A group entered the office.Daniel Delgado,acting as theirspokesman,asked for Plant Manager Taylor. Taylor, whowas not then in the office,was called over the plant inter-com system.Shortly thereafter he followed the group intothe office and asked, "What is this?"Delgado advised himthat those present were members of the union organizingcommittee and he proceeded to take from his pocket aunion leaflet setting forth employee rights and either readtherefrom or hand the leaflet toTaylor.Taylor refused tolisten or to accept the leaflet. By his own admission he said,"I don't want it.I can't take it.Idon't want it . . . I can'tdiscuss it with you at all, and I won't."Although the meeting lasted only a few minutes, there isa troublesome credibility conflict about what occurred dur-ing the balance of the meeting.Various witnesses gave dif-fering versions of what Taylor then said.I find that after herefused to confer with the organizing committee or to listento or accept the paper which Delgado proffered to him,Taylor in effect told the group to either return to work orleave;that this was followed by a brief period of confusionand discussion among members of the committee;and thatTaylor repeated at least once words to the effect that themembers of the group should either return to work or leaveand further indicated that if they left they should punchtheir timecards.Some in the group,including at least Delga-do and Perez,responding to Taylor's reference to the time-cards,stated that they would not punch out their owntimecards but that Taylor would have to do so.He agreed.The group then left the office and the plant.I further find that Taylor did not discharge any of theemployees who came in to the office on that occasion. I findthat he left open to them the option of returning to work orof leaving the plant.I base this upon the credited testimonyof Taylor,corroborated by that of Pete Figueroa,MadlenCharbula, Porfirio Granado,and John Rendon.Taylor'stestimony standing alone would be subject to some questioninasmuch as he admitted that in connection with a companysuit in state court seeking a temporary restraining orderagainst the Union,he signed a petition stating that violenceand property damage had occurred. Respondent's attorneysthereafter advised the court that no evidence of such wasfound.In the present proceeding,however, Taylor appearedto be a forthright witness and his testimony here is corrobo-rated,as noted above,by that of other credible witnesses.For the reasons discussed below I do not credit the testi-177mony of other witnesses indicatingthat Taylorfired thosewho were in his office on May 31 or said they were fired.These witnesses included Daniel Delgado,Elvia Reyes, Su-sie Perez,Gloria Reyes, Jenoveva Flores,Eustolia Castillo,Sylvia Castenada,Felix Garcia,Oralia Garcia,and AngelitaGutierrez.Delgado was a vacillating and at times evasive witnesswho had difficulty remembering many pertinent details. Indescribing a planning meeting of union adherents with aunion representative on the evening of May 30 he firstplaced the meeting at one motel and later another.In fact,the meeting was held at neither motel but rather at the localPlumbers'hall. In describing a conversation he had withTaylor around 8 or 8:30 on the morning of May 31,he firstreported he told Taylor that, "I" wish to meet with Taylorin the office at 9:30.He then changed this,reporting thathe said"We" wish tosee Taylor.Still later in his testimonyhe changed back to the singular form.In describing thenumber of employees gathered in the hallway outside theoffice during the incident on May 31,he was evasive. Fol-lowing the incident on May 31 the group of employees withDelgado proceeded to the motel room of a union represen-tative where they prepared picket signs.Delgado and anoth-er employee went out to a local lumber yard to buy thematerials for the signs.He could not remember where theypurchased the materials although at the time of the event hewas a resident of the community.From about noon until theend of the workday on May 31 the union adherents,includ-ing Delgado,picketed at the plant.He could remember nophotographing of the pickets although independent evi-dence establishes that such occurred.He applied to theTexas employment commission for unemployment com-pensation,signing and dating his application June 1. Yet,when he first testified about it he could not remember whenhe went to the commission to make the application and laterin his testimony reported that,although he dated the appli-cation of June 1,he made it several days later than that. Insum, I found Delgado an unreliable witness.Elvia Reyes could not remember the names of others inthe group that confrontedTaylor.She thought they wereonly a half dozen employees gathered in the hallway outsidethe office although other testimony which I credit indicatesthe hallway was quite crowded.Her recollection as to whatwas said inside the office seems inaccurate.She reportedthat the organizing committee advised Taylor it was thereto be"recognized as the committee for the Union" althougha preponderance of the evidence indicates the organizingcommittee was not seeking recognition.Finally,and mostpersuasive in my mind,is the fact that she recalled thecompany nurse,Mary Rendon(no relation to John Ren-don), as being present dunng the confrontation with Tayloron May 31.Other evidence establishes beyond doubt thatthe nurse was not present.Susie Perez similarly recalled only a few people gatheredin the hallway while in fact many were there.She did notrecallDomingo Reyes being in the hallway although othercredible evidence establishes he was there.She likewise re-called the nurse being at the meeting with Taylor when infact she was not.Gloria Reyes similarly erroneously recalled the nursebeing in the office.She also admitted that at the time of the 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetingwith Taylor she was nervous and not paying atten-tion. I do not credit her, and as found herein earlier I con-clude the evidence is insufficient to place her in the office.Jenoveva Flores likewise testified that the nurse was inthe office, contrary to the fact. She also observed only a fewemployees in the hallway although there were many andlike Perez did not recallemployee Domingo Reyes being inthe hall although he was there.Eustolia Castillo recalled that the meeting lasted about 40minutes although in fact it was much shorter than that, theentire morning break only being 13 minutes. She also, likeElvia Reyes, recalled contrary to the fact that Delgado toldTaylor the group was there to be "recognized" as the unioncommittee.Sylvia Castenada's memory of surrounding events alsoseemed imperfect. She could not recall that anyone was inthe hall outside the office although in fact it was crowdedand she had to pass through the groupon leaving.Similarly, Oralia Garcia could recall only two or threeemployees sitting in the hallway.Angelita Gutierrez recalled, contrary to the fact, that thenurse was in the office during the meeting with Taylor.Moreover, her recollection while testifying on the standvaried from her description of events contained in her pre-trial statement.Felix Garcia was forthright in his demeanor and a goodwitness but I do not credit his testimony that Taylor firedthe group. My reasons for not crediting him (as well as notcrediting the others) are discussed hereinafter.The principalreasonI find Taylor did not discharge theorganizing committee out of hand is that he lacked authori-ty to do so. Uncontradicted evidence in the record estab-lishes that all Respondent'splantmanagers,includingTaylor, had standing instructions not to fire any employeefor any reason without prior approval of Respondent's vicepresident of manufacturing in El Paso. This policy had beenin effect at least since the opening of the Victoria plant. Itapplied to all employees of the Company except office cleri-cals inEl Paso. Taylor, who managed the Victoria plantfrom the time it opened, had operated pursuant to theseinstructions. Prior to the events of May 31 he had dis-charged employees from time to time but never withoutprior approval from the appropriate official in El Paso.In addition, because prior to May 31 management hadheard rumors of possible walkouts, all plant managers wereinstructed on what to do in the event of a confrontation.Kenneth Carr, Respondent's labor relations counsel, testi-fied without contradiction that on two occasions prior toMay 31 he specifically instructed Taylor in this regard.These instructions were that under no circumstances wasTaylor to fire anyone. He was first to ask the employee oremployees involved what the problem was, then state tothem that he would not discuss it at that time, ask them toreturn to work, and if they refused to return to work, askthem to punch out their timecards. If the employees thenrefused to punch out their timecards, Taylor should do ithimself or have someone do it.These instructions were insubstance reiteratedto Taylor earlyin the morning of May31.At Victoria work began at 7:30 in the morning. On themorning of May 31 Delgado arrived before starting timeand on seeing Taylor told him he would like to see him inthe office at 9:30.According to Delgado, Taylor declined,saying that he did not have time to return to the office at9:30. Shortly thereafter, around 7:35 or 7:40, Taylor tele-phone Carr in San Antonio to report what Delgado hadsaid. Taylor asked Carr for instructions, saying that therehad been rumors about walkouts, probably to be led byDelgado, who apparently was the union leader at Victoria.Carr instructed Taylor to talk to Delgado at his work sta-tion, learn if he could the nature of the problem, and if itwas a personal matter offer to help. If Delgado was propos-ing to walk out, Taylor was to follow his prior standinginstruction. Carr again specifically directed Taylor not totellDelgado he was fired but to ask what the problem was,put off discussing it at that time, and ask him to return towork; if he should refuse to return to work, to tell him topunch out and, if he refused, for Taylor to punch him out.Carr further testified that part of Taylor's standing instruc-tions were not to accept any union papers or authorizationcards.Thereafter at 8 or 8:30 Taylor went to Delgado at hiswork station and specifically asked him what he wished totalk about. According to Delgado he did not answer thequestion; he just said he wished to see Taylor in the office.To this Taylor replied he did not do business in the office.The next time the two spoke was at the 9:30 confrontationin the office.There is no question but that the above described instruc-tions to Taylor existed prior to the confrontation. The Gen-eral Counsel's theory requires a finding that Taylor flew inthe face of these instructions by summarily discharging 24employees without prior clearance from El Paso. It is incon-ceivable to me that he would do so. Certainly he would nothave intentionally flouted superior orders. And while headmittedly was "shook" by the apparent crisis, there is noevidence he was unnerved to the point that he did on a massscale exactly what he had been ordered not to do. Accord-ingly,in assessingthe credibility of those witnesses whotestified that he fired them as against the testimony of thosewho testified he did not, I credit the latter as being moreconsistent with the standing instructions. I find that Taylordid not fire the 24 employees. I find he did tell those presentto get out (which could have been interpreted to mean getout of the plant) but he also left them the option of returningto work.The above resolution of the basic credibility issue in thecase is alsosupported to some extent by the numerous con-tradictions between the testimony of General Counsel'sown witnesseson points about which they might be expect-ed to agree. The fact that a large group was present in theoffice on May 31 and there was considerable confusionduring the crucial points of the shortmeeting,tends toexplain such differing recollections but at thesame timeraisesquestions as to the reliability of the testimony.3.Rumors and predictions of a walkoutFor some time prior to the events involved in this caseUnion Organizer Silvero Alva had been activelyengaged inorganizingin Victoria.While thisorganizingwas in pro-gress,William Farah, the head of the Company, on May 22 FARAH MFG. CO.wrote a letter to the employees which apparently related towork stoppages at the other plants.Itwas posted in theVictoria plant as well as mailed to individual employees.The letter read:Dear Friend and Fellow Workers:This is a short note to tell you that we thank you foryour help during the past two weeks. The walk-out isended because of your efforts to keep the trouble mak-ers out.This is in your best interest,as you alreadyknow. You are among 8,200 dedicated people whohave achieved this goal.It is a goal that we fully sup-port.You have won a sound victory for yourself, your fami-ly, your community, and your company.We are grateful to you for your good judgment.The General Counsel contends this was the initial founda-tion for a prefabricated defense that the employees walkedout on May 31; that it shows the Company started therumors of impending walkout.But I think he claims toomuch for this essentially irrelevant propaganda.Alva wascontinuing with his organizing,including meetings with in-terested employees and around the time of the Farah letter,or shortly thereafter,Delgado indicated to other employeesthat a walkout was imminent.Discussions among the em-ployees about an impending walkout persisted for a coupleof daysduring which time striking employees from otherplants of Respondent engaged in handbilling outside theVictoria plant.In spite of the rumors,no walkout in factoccurred during that week.On Monday,May 29,there were further rumors amongthe employees about a walkout to take place at 1 p.m., thatday. It did not occur at that time.Some of the union adher-ents indicated that too few people were involved.Delgadostated to employee Joann Hildebrandt,when she asked himif they were going to walk out, ". . . we are going to waitawhile." Later that day he asked her, "Why don't you gowith us when we walk out?" He indicated that he hoped shewould get Anglo supporters for the Union because she knewso many Anglo employees.Hildebrandt's assistance to com-pany counsel during the hearing indicates a procompanybias on herpart.Nevertheless,she was an articulate andforthrightwitness and I credit her testimony.Also on Monday, May 29, according to the uncontradict-ed testimony of Figueroa,Delgado urged him to join in theunion campaign on the ground that they were both Chica-nos and should stick together.Figueroa quoted him asfurther saying, "You don't have to worry, they ain't goingto fire you.Robert Taylor can't do nothing about it . . . ifyou walk out you can come right back in. You still haveyour job. They can't do nothing because you are protectedunder the law." Although Figueroa's supervisorystatus in-dicates possible bias,I credit his uncontradicted account.The next day, Tuesday, May 30, Delgado came byHildebrandt's work station while she was working with fel-low employee Pam Felder. Felder did not testify.Accordingto Hildebrandt,whom I credit,Felder asked Delgado about179the walkout. He replied they were' going to have one butthey were going to first plan it. Hildebrandt and Felderapparently understood that there was to have been a walk-out at 9:30 that morning which had not taken place. Theyasked Delgado why he had not walked out then and hereplied they had other plans to make. A short time laterwhen he again approached Hildebrandt she again askedhim, "Why didn't you all walkout?" He againsaid they hadplans to make, that the union had told themat a meetingnot to just walk out; to find a reason for walking out; to tryto get fired or find some reason for walking out.Tuesday evening most, if not all, of the employees allegedto have been discharged the next day met with Union Rep-resentativeAlva.The union adherents were concernedabout the impact on the organizing drive of the "happybadges" being worn by some employees. Alva recommend-ed that they formally declare themselves to be the unionorganizing committee and meet with Taylor. They allagreed to do so and to follow Delgado (who was to act asspokesman) to the plant at 9:30 the following morning. Alvainstructed them to inform Taylor that they were the unionorganizing committee, that theywere going to continue or-ganizing in the plant, and hand him the leaflet setting forthemployee rights under the Act. Some employees questionedwhether they might be fired, but Alva said he did not thinkso.There is much dispute about whether theorganizing com-mittee planned to walk out on the morning of May 31. FelixGarcia testified that they did not plan a walkout. He admit-ted, however, that at that time the committee membersknew that over 2,000 employees at other plants of Respon-dent had already walked out. Early on the morning of May31 there were more rumors that there was going to be awalkout. Before beginning work that day Jenoveva Floresand Erminia Reyes stated, according to Reynalda Aguirre,a fellow employee, that there was going to be a walkout andthat both of them were going to go out. Based on thisinformation Aguirre followed them toward the office whenthe bell rang at 9:30. Flores admitted talking with Aguirrebut denied that Erminia Reyes was present and also deniedsaying there would be a walkout. She testified she toldAguirre they were going to the office to tell Taylor that theywere members of the organizing committee.She also testi-fied that the purpose of going to the office was to respondto the "happy badges." Erminia Reyes did not testify al-,though she is one of the persons allegedly discharged. In thecircumstances I credit Aguirre.There appears to have been some confusion in the mindsof some of the committee regarding the precise purpose oftheir intended meeting with Taylor. Thus when the bell rangat 9:30 Rosie Olguin told Eustolia Castillo to come on, thatthey were going to talk to Taylor, "to recognize the Unioncommittee."Of course prior predictions of a walkout, or even a priordeclared intent to walk out, do not establish that a walkoutoccurred on May 31. But the statements of committee mem-bers and the events preceding the May 31 confrontationafford some support for the finding that they were not dis-charged on that occasion. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Statements and events subsequentto the confrontationin advance is some indication that a need for them was notanticipated.That day (May 31), as well as later, rumors circulatedamong the employees that the organizing committee hadbeen fired. Concurrently, other rumors circulated that theyhad walked out. On May 31 some nonstriking employeestold those on the picket line that they had heard that theywere not fired. I put no reliance on these rumors and state-ments.Still later that day Delgado, seeing Supervisor Figueroain a local bar, asked why he did not come with him, sayingthat the Union was giving them strike benefits and they didnot need to worry about working for awhile. But thesewords are not indicative one way or the other on the crucialissue.The next day, June 1, the Union distributed a handbilldeclaring that the 24 members of the organizing committeehad been fired. As with company statements, I view this asa self-serving declaration entitled to little weight.Within a day or two following the confrontation SueGonzales, in the vicinity of the picket line, attempted tointerestnonstriking employees Frances Aguirre and MaryFigueroain signingunion cards. When Aguirre declined,indicating some apprehension about her job, Gonzales (ac-cording to her own testimony) said, "you don't have to bescared to sign a union card." Gonzales also testified that, "Itold her that I had signed a union card when I was in theplant and that I wasn't fired because I had signed a unioncard." Aguirre understood her to mean she was not fired forany reason. This might have been an admission that theywalked out but I find the words as spoken too equivocal tosustain aninference.On June 2 nine other employees, who until then hadcontinued working, went on strike in sympathy with thosewho were picketing. It is undisputed that they were notdischarged. The question of whether this was an unfair la-bor practice strike is dealt with later herein.On Friday following the May 31 confrontation some ofthe employees involved returned to pick up their paychecksfor an earlier pay period, and on the second Friday follow-ing some of them picked up their final paychecks. On nei-ther occasion did Taylor indicate to these employees theywere not fired. But of course he had no duty to do so. Hedid ask for the tools issued some of them and received eitherthe tools or payment in lieu thereof.On June 6 a group of company officials from El Paso,including Labor Relations Counsel Carr, met in the plantcafeteriawithemployees interested in hearing theCompany's position. Questions were invited and in answerto them company officials stated that the 24 employeesinvolved in the May 31 confrontation had not been firedand that they could have their jobs back on request. Thiswas almost a week after the events. The self-serving state-ments of company planning officials, who were not presenton May 31, should be given no weight in determining whatactually happened. The statements might have operated asan offer of reinstatement if made to those on strike. ButRespondent could not reasonably expect that the offerwould necessarily be communicated to the strikers. Accord-ingly, I do not view it as an effective offer of reinstatementon June 6.On May 31, as the confrontation between Taylor and theorganizing committee ended, the employees assembled inthe office exited into the hallway dust inside the front doorof the plant. Taylor followed them out, directing the guardto open the outside door for them. Elvia Reyes testified thatwhile coming out through the hallway her sister GloriaReyes stated she had to go back into the plant to retrieveher purse, but that Taylor ordered that, "Nobody goes backin." I do not credit their testimony. Gloria Reyes did nottestify to this statement by Taylor, and it is clear that she,Mary Jacquez, CarlotaMungia,and possiblyErminiaReyes did go back into the factory before leaving withoutany question being raised. It is difficult to believe theywould have done so if Taylor had ordered them not to. Hedid not instruct those leaving to turn in their employeeidentification badges (which all employees wear) or to turnin company tools issued them. But he did direct the guardto get the names of those leaving and to make sure theymoved off company property. He and the guard then fol-lowed the group out of the building to the parking lot toinsure this was done.Shortly thereafter Taylor returned to the building andthanked those employees still in the hallway for staying. Heasked them to proceed to their work stations and remainthere until an accurate count could be made of "who hadwalked out." Supervisors then made the count.About 9:50 a.m. Taylor telephoned the company person-nel director in El Paso, reported what had happened, andreviewed with him instructions received some 10 days earli-er about how to treat timecards of employees who left with-out punching out. In complying with these directives Taylorthen had John Rendon, an office employee who kept thepersonnel records for the plant, pull the timecards of eachemployee who had left and type on the face thereof "9:30"as the employee's leaving time, with the further pencilednotation "walk out." On the back of each card he typed"5/31/72 voluntarily walked off the job. J. Rendon." Tay-lor then initialed each card. The entire task was completedbefore noon that day.Like the statements preceding the confrontation, Taylor'sstatement and the entries on the timecards do not establishwhat happened at the confrontation. For one thing, they areessentially self-serving. Nevertheless Taylor's statement andthe entries on the timecards occurred very close in time tothe events in issue and provide some further, albeit less thanoverwhelming, support for the finding that the group wasnot fired.About midday on May 31 members of the organizingcommittee returned to the front of the plant and beganleafleting and picketing. The picket signs read, "We protestthe unfair labor practices of Farah Manufacturing Compa-ny.Amalgamated Clothing Workers of America, AFL-CIO." Whilesuch a legend is consistentbothwith a protestof discharges as well as a protest of other conduct at Victo-ria and elsewhere, it is noteworthy that the picket signsomitted a specific reference to what is here alleged to havebeen a mass discharge of the union organizing committee.On the other hand, the fact that the signs were not prepared FARAH MFG. CO.On July 13 Carr sent identical letters on Company letter-head to each of the 24. The letters read as follows:As you know, you and 23 other employees voluntarilywent on an economic strike onMay 31, 1972.Notwithstanding your knowledge that the statementwas untrue, some of you apparently told some peoplethat you had been fired. The week after you walkedout, I told a large number of employees that none ofyou had been fired and that, if any of you had anydoubt about that, you could test me by returning towork. Although you were told about my statement, younot surprisingly failed to return.Again the following week, most of you were presentwhen Robert Taylor reiterated in court that you werenot fired and never had been. He again said, in thepresence of the Union's attorney, that each of youcould return to work if you desired. None of you didso.Once again, I am formally notifying you that Farahhas never discharged you and that you can return toyour former position immediately, if you so desire.There is no dispute that each of the 24 employees alleged-ly discharged received a copy of this letter. The court pro-ceeding referred to therein apparently was a hearing in astate court upon Respondent's application for an injunctionbanning picketing and other conduct at the Victoria plant.I do not consider that the record here adequately establisheswhat, if anything, was stated in the state court regardingreinstatement.Regarding the assertions in the letter as towhat happened on May 31, I accord them no weight be-cause they are patently self-serving declarations.Respondent contends that this letter was an offer of rein-statement to the 24 employees whom it contends walked outon May 31. None of the 24 accepted the offer ofreinstate-ment. Those who testified stated that their reasons for notaccepting were twofold. First, because the letter inaccurate-ly (according to them) stated that they had walked out andthat acceptance of the offer contained in the letter wouldamount to an admission by them of the correctness of thefacts stated in the letter. Second, that the letter was signedby LaborRelationsCounsel Carr and not by Taylor whohad fired them. This second position necessarily impliesthat a valid reinstatement offer could only come from Tay-lor.It seems clear, and I find, that the letter of July 13 consti-tuted a valid offer of reinstatement to each of the 24 em-ployees. Certainly itwas not essentialto the validity of theoffer that it come from the same company official who hadparticipated in their May 31 departure. And even assumingthat the letter contained inaccurate statements, since on itsface the offer of reinstatement was not conditioned uponthe truth of the alleged inaccuracies, acceptance of rein-statement would not have amounted to employee agree-ment to those statements. In this regard the letter differsfrom that inCurtisManufacturing Co., Inc.,189 NLRB 192,relied on by the General Counsel. But in any case, a findingwith respect to the validity or effectiveness of any offers ofreinstatement is unnecessary because whether those wholeft on May 31 were fired or voluntarily walked out, in orderfor Respondent to be obligated to reinstate them they insome way must have indicated a willingness to return.Unit-181ed Steelworkers of America,AFL-CIO, Local5571 [Stanley-ArtexWindows] v. N.L.R.B.,401 F.2d 434,438 (C.A.D.C.,1968), cert.denied 395 U.S. 946(1969). Such has not oc-curred in this case.In fact all indications in this record arethat they are unwilling to return.C. The Alleged Unfair Labor Practice StrikeThe parties stipulate that on June 2, nine other employeesceased work concertedly and went on strike.' The complaintalleges,and the answer denies, that this strike action wascaused and/or prolonged by the unfair labor practices ofRespondent.Respondent also argues that since no allegations of unfairlabor practice are based upon Respondent's conduct onJune 2, the allegations regarding the events of June 2 haveno place in this proceeding. However, findings with respectto unfair labor practice strikes are appropriate in circum-stances suchas are present here.In support of the allegation the General Counsel offeredthe testimony of Joe Ray Ortiz to the effect that at 9:30 a.m.on June 2 the group of nine with himself as a spokesmanpresented themselves to Plant Manager Taylor in the officeand told him they were protesting the firing of the group ofemployees on May 31. Taylor replied that he did not wishto discuss it, and said to them "get out or either go back towork." Ortiz then said they were going to sympathize withthe strikers. Taylor again said "get out," and the groupwalked out.From this specific evidence of purpose it appears that theonly purpose of the nine was to protest the alleged dis-charges on May 31 and did not relate directly to any otherconduct of Respondent. For a strike to be labeledan unfairlabor practice strike, it must be shown by substantial evi-dence to have a casual connection with the precipitatingunfair labor practices,Winter Garden Citrus Products Coop-erative v. N.L.R.B.,238 F.2d 128, 129 (C.A. 5, 1956). Wheth-er the nine were engaging in an unfair labor practice strikedepends, then, upon the finding as to whether on May 31the 24 walked out or were fired. As found earlier herein,they were not fired and Respondent did not commit anunfair labor practice in connection with their cessation ofwork. In protesting the alleged May 31 discharges the June2 strikers were, therefore, not protesting an unfair laborpractice. Compare,Russell Sportswear Corporation, supra.Accordingly, the evidence fails to establish that the strikeaction of the nine on June 2 was caused and/or prolongedby the unfair practices of Respondent.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operations, have aclose,intimate, and substantial relation to trade, traffic, andcommerceamong the several States and tend to lead tolabor disputes burdening and obstructing commerce andJThe nine are Josephine Barrera, Fernando Cisneros, Johnny Cisneros,Lydia DeLosSantos, David Flores, Dora Flores, Robert Moreno, Joe RayOrtiz, and Delores Poncio 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe free flow of commerce within the meaning of Section2(6) and(7) of the Act.V THE REMEDYHaving found that Respondent violated Section 8(ax1) ofthe Act, I recommend that it cease and desist therefrom andtake affirmative action designed to effectuate the policies ofthe Act including the posting of appropriate notices.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2), and engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) of theAct by interrogating employees about their union activities,instructing employees not to solicit other employees to sup-port the Union even though all such employees are on theirbreak time, threatening employees with trouble or dischargeif they become union supporters, soliciting employees towear badges favoring the Respondent in relation to theUnion, and photographing employees engaged in, and inthe vicinity of, picketing and handbilling on behalf of theUnion.3.Such unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.4.Respondent did not on May 31, 1972, discharge andthereafter refuse to reinstate employees in violation of Sec-tion 8(a)(3) of the Act.5.By ceasing work concertedly on June 2, 1972, andgoing on strike, employees Josephine Barrera, FernandoCisneros, Johnny Cisneros, Lydia DeLosSantos, DavidFlores,Dora Flores, Robert Moreno, Joe Ray Ortiz, andDelores Poncio did not engage in a strike caused and/orprolonged by unfair labor practices of Respondent.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4Farah Manufacturing Company, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union activities.(b) Instructing employees not to solicit other employeesto support the Union even though all are on their break-time.(c)Threatening employees with trouble or discharge ifthey become supporters of the Union.(d) Soliciting employees to wear badges favoring Re-spondent in relation to the Union.(e)Photographing employees engaged in, or in the vicini-ty of, picketing or handbilling on behalf of the Union.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their rightto self-organization, to form labor organizations, to join orassist a labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Post at its premises in Victoria. Texas, copies of theattached notice marked "Appendix." 5 Copies of said no-tice, on forms provided by the Regional Director for Region23, after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be dis-missed insofar as it alleges violations of the Act not specifi-cally found herein.In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and order, and all objections thereto shall be deemedwaived for all purposes5 In the event that the Board's Order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of a United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found after atrial that we violated Federal law by interrogating employ-ees about their union activities, by instructing employeesnot to solicit other employees to support the Union eventhough all are on their breaktime, by threatening employeeswith trouble or discharge if they become union supporters,by soliciting employees to wear badges favoring the Compa-ny in relation to the Union, and by photographing employ-ees engaged in, and in the vicinity of, picketing andhandbilling on behalf of the Union:WE WILL NOT interrogate employees about their unionactivities.WE WILL NOT instruct employees not to solicit otheremployees to support the Union while all are on theirbreaktime.WE WILL NOT threaten employees with trouble or dis-charge if they become union supporters.WE WILL NOT solicit employees to wear badges favor-ing the Company in relation to the Union.WE WILL NOT photograph employees engaged in, or in FARAH MFG. CO.the vicinity of, picketing or handbilling on behalf of theUnion.WE WILL NOT in any like or related manner interferewith,restrain or coerce employees in the exercise oftheir right to self-organization,to form labor organiza-tions, to join or assist a labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activi-ties.FARAH MANUFACTURING COM.PANY, INCDatedBy183(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Dallas-Brazos,1125 Brazos Street,Houston,Texas 77002, Telephone 713-226-4296.